                         UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF LOUISIANA


TERRY HARRIS (# 433105)
                                                        CIVIL ACTION
VERSUS
                                                        NO. 18-672-JWD-EWD
JOHN DOE, ET AL.

                                        OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc. 35) dated January 14, 2020, to which no

objection was filed;

       IT IS ORDERED that the Motions to Dismiss (Docs. 13, 22 & 27), filed on behalf of

Tracy Falgout and Lars Ducote are GRANTED and that Plaintiff’s claims against Tracy

Falgout and Lars Ducote are DISMISSED WITH PREJUDICE.

       IT IS FURTHER ORDERED that Plaintiff’s claims against Michael Thomas, John

Doe, and Cynthia Park are DISMISSED WITH PREJUDICE sua sponte pursuant to 28

U.S.C. §§ 1915(e)(2)(b) and 1915A.

       IT IS FURTHER ORDERED that since all claims in the case have been resolved,

Plaintiff’s Motion for Appointment of Counsel, (Doc. 10) and Motion to Compel, (Doc. 25)

and Lars Ducote’s Motion to Stay Discovery, (Doc. 28) are DENIED AS MOOT.

       Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on January 30, 2020.
                                                S
                                     JUDGE JOHN W. deGRAVELLES
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA
